FILED
                            NOT FOR PUBLICATION                             JUL 03 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-36162

               Plaintiff - Appellee,             D.C. Nos.    1:08-cv-00072-JDS
                                                              1:05-cr-00130-JDS
  v.

LAURENCE PALMER,                                 MEMORANDUM *
a.k.a. Lawrence Palmer,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                    Jack D. Shanstrom, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Laurence Palmer appeals pro se from the district court’s order denying his

motion to modify his supervised release term. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Palmer alleges he suffered several constitutional violations and that the

district court improperly relied on a prior conviction when setting his supervised

release term. Palmer’s challenges to the legality of his supervised release term are

not proper grounds for modification under 18 U.S.C. § 3583(e). See United States

v. Gross, 307 F.3d 1043, 1044 (9th Cir. 2002).

      Moreover, Palmer fails to show that he is entitled to relief under section

3583(e) because he is still in custody and does not argue or allege any change of

circumstances. See 18 U.S.C. § 3583(e); United States v. Miller, 205 F.3d 1098,

1101 (9th Cir. 2000).

      To the extent Palmer’s briefing of alleged constitutional violations seeks to

argue the merits of his 28 U.S.C. § 2255 motion, we construe those arguments as a

motion for a certificate of appealability. So construed, the motion is denied. See

9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                          2                                    10-36162